Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 11081157. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 11081157 anticipate the claimed elements of the instant application 17387327.


Current Application # 17387327
US Pat # 11081157
For example:
Claim 2: 
An apparatus, comprising: a plurality of memory cells configured to couple with an access line; and a controller configured to cause the apparatus to: couple, during a read operation of a target memory cell, the target memory cell of the plurality of memory cells with the access line; output, during the read operation, a current on the access line based at least in part on a representation of a leakage current for the access line, wherein the representation of the leakage current is different from the leakage current for the determine a logic state stored by the target memory cell based at least in part on a signal on the access line during the read operation.



Claim 16: 
An apparatus, comprising: a plurality of memory cells configured to be selectively coupled with an access line; a compensation component configured to output a current on the access line; a sense component coupled with the access line; and a controller configured to cause the apparatus to: couple, during a first phase of a read operation of a target memory cell of the plurality of memory cells, an input node of the compensation component with the access line, the compensation component configured to adjust a leakage current on the access line; decouple the input node from the access line prior to a second phase of the read operation, the compensation component storing a representation of the compensated leakage current; couple, during the second phase of the read operation, the target memory cell with the access line; and enable the sense component to sense a logic state stored by the target memory cell based at least in part on a signal on the access line during the second phase of the read operation.




Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “determine a logic state stored by the target memory cell” in current application 17387327 and the limitation “sense a logic state stored by the target memory cell” in US Pat # 11081157 are not identical but the limitation “determine a logic state” anticipate the limitation " sense a logic state ". So, overall scope of the claims are identical and not patentably distinct from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824